BEAUCHAMP, Judge.
The appeal is from a fine of $50.00 and a judgment revoking appellant’s driver license for a period of six months.
The record contains no bills of exception, no exceptions to the court’s charge, and no motion for a new trial. The only question for our consideration is the sufficiency of the evidence. Appellant was arrested on a public road at 10 o’clock at night with another party. The arresting officers testify to the manner in which he was driving his car and to acts and conduct after his arrest, supporting their conclusion that he was intoxicated. A small quantity of whisky in a bottle was found in the car. Appellant testified in his own behalf, saying he had had only two or three drinks of whisky and that he was not intoxicated. An issue of fact was raised which the jury concluded against his contention. There is no question of law for our consideration.
The judgment of the trial court is affirmed.